DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the word “comprising” on line 1 should be replaced with the word “comprises.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galeev et al. (Galeev: Pub. No. 2018/0303357).
Regarding claim 1 (with related comments applying to patentably indistinct claims 11 and 20), Galeev discloses a method for Heart Rate Variability monitoring and scoring (pars. 0008, 0011), comprising: collecting, by one or more sensors (par. 0031), sensor data measuring a user's heart beat activity over time (par. 0043); analyzing the sensor data to measure the inter-beat intervals of the heart beat activity to store Heart Rate Variability (HRV) data (pars. 0036, 0039, 0043); creating an HRV scaled score from said HRV data (par. 0043-0047) representing, at least in part, said user's particular balance of parasympathetic and sympathetic nervous system activity (HRV by definition represents, at least in part, the user’s particular balance of parasympathetic and sympathetic nervous system activity; see also at least par. 0007); presenting said HRV scaled score to said user on a device (Fig. 5, par. 0067) in combination with one or more recommended actions related to said HRV scaled score (pars. 0051, 0052).
Regarding claims 2 and 12, see pars. 0098 and 0099.
Regarding claims 3 and 13, Galeev collects sensor data and applies noise removing algorithms followed by analysis of HRV indicia (pars. 0098-0100; Figs. 8 and 9).  Comparison and analysis of HRV variances by the computerized system of Galeev over multiple days to visualize changes, performing moving averages, etc., necessarily requires storage in electronic format prior to analysis.
Regarding claims 4 and 14, see par. 0065.
Regarding claims 7 and 16, see pars. 0051-0053.
Regarding claims 8 and 17, see pars. 0030, 0031, 0034.
Regarding claims 9, 10, 18 and 19, see Fig. 5, pars. 0050, 0100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galeev et al. in view of Breslow et al. (Breslow: Pub. No. 2016/0374567).  
Galeev does not discuss creating a Morning Readiness score created after the longest period of sleep for the user and compared against the immediately previous Morning Readiness score to present a periodic balance measurement to the user.
Breslow, however, discloses a related device for detecting HRV and the balance between parasympathetic activity and sympathetic activity.  Breslow teaches that it is important to provide the user with a notification of their morning HRV score since it indicates whether or not an imbalance exists due to insufficient recovery from the previous day’s activities (pars. 0003, 0157, 0158, etc.).  It is further taught that a user may compare their current recovery/readiness score with past scores (pars. 0005, 0010) to gauge their progress.  Given that the Galeev invention is capable of detecting sleep periods and the suggestion by Breslow to provide a morning readiness score after sleep recovery, artisans of ordinary skill in the art would have considered it obvious to include such a feature in the system/method of Galeev so as to inform the user that they may be in an unprepared state.  Further, given that normal repair and maintenance processes of the body are most prominent during the longest sleep period (i.e., typically for humans an eight-hour sleep cycle extending to the end of the last phase of deep sleep), it would have been considered obvious to provide the readiness score after such a period.  The comparison of data against the previous score would have allowed the user to gain insight as to the effectiveness of their sleep and exercise regimens, so as to allow any necessary adjustment to optimize training –a key goal of the Breslow invention (see par. 0158) – and thus would have been considered an obvious matter of design.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galeev et al..
Regarding claim 6, while Galeev does not explicitly disclose that the threshold HRV score or HRV score range are received from a user or medical practitioner, Galeev teaches that such thresholds are flexible and may depend on the demographics associated with the user (pars. 0048, 0049, 0056-0060).  A child or elderly person, for example, may require different HRV threshold scores and ranges compared to that of a healthy 30 year old, etc.. Those of ordinary skill in the art would have therefore considered it blatantly obvious to allow the user or medical practitioner to adjust the threshold HRV score or HRV score range to suit the needs of the individual for which the device is intended.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahmed et al. disclose a method and wearable device for tracking HRV, determining morning readiness scores and notifying users of any autonomic nervous system imbalances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 27, 2022